Matter of Tamara D. (Randolph P.) (2014 NY Slip Op 05981)
Matter of Tamara D. (Randolph P.)
2014 NY Slip Op 05981
Decided on August 27, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on August 27, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentMARK C. DILLON, J.P.
PLUMMER E. LOTT
LEONARD B. AUSTIN
BETSY BARROS, JJ.


2013-02048
2014-05014
 (Docket No. N-23484-11)

[*1]In the Matter of Tamara D. (Anonymous). Administration for Children's Services, respondent;
andRandolph P. (Anonymous), appellant.
Rhonda R. Weir, Brooklyn, N.Y., for appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Suzanne K. Colt of counsel; Justin W. Reiter on the brief), for respondent.
Seymour W. James, Jr., New York, N.Y. (Tamara A. Steckler, Jonathan Chazen, and Patricia Colella of counsel), attorney for the child.
DECISION & ORDER
In a child neglect proceeding pursuant to Family Court Act article 10, the father appeals from (1) an order of fact-finding of the Family Court, Kings County (White, J.), dated June 8, 2012, which, after a hearing, found that he neglected the subject child, and (2), as limited by his brief, from so much of an order of disposition of the same court dated December 21, 2013, as, in effect, denied his application for a suspended judgment.
ORDERED that the appeal from the order of fact-finding is dismissed, without costs or disbursements, as the order of fact-finding was superseded by the order of disposition and is brought up for review on the appeal from the order of disposition; and it is further,
ORDERED that the order of disposition is affirmed insofar as appealed from, without costs or disbursements.
The Family Court's finding that the father neglected the subject child is supported by a preponderance of the credible evidence (see Family Ct Act 1012[f][i][B]; Matter of Ariella S. [Krystal C.], 89 AD3d 1092; Matter of Kiara C. [David C.], 85 AD3d 1025; Matter of Ndeye D. [Benjamin D.], 85 AD3d 1026).
Also, given the father's failure to admit responsibility for his neglectful actions and to take corrective measures, including participation in the services offered to him prior to disposition, the Family Court did not improvidently exercise its discretion in denying his application for a suspended judgment at disposition (see Matter of Victoria C. [Cassandra C.], 106 AD3d 1084, 1085; Matter of Phillips N. [Joy N.], 104 AD3d 690, 691-692; Matter of Ganesha B. [Nyesha H.], 78 AD3d 500).
DILLON, J.P., LOTT, AUSTIN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court